Exhibit 10.5

 

Annual Compensation of Non-Employee Directors

 

   2016   2015   2014  Name/Position  Retainer   Retainer   Retainer  Martin S.
Friedman, Non-Employee Director  $36,000   $36,000   $36,000  Thomas M. Kody,
Non-Employee Director  $36,000   $36,000   $36,000  John W. Edgemond IV,
Non-Employee Director  $36,000   $36,000   $36,000  J. Randolph Babbitt,
Non-Employee Director  $36,000   $36,000   $36,000  James L. Jadlos, Chairman
and Non-Employee Director(1)  $-   $33,000   $48,000  Michael G. Anzilotti,
Chairman and Non-Employee Director(2)  $48,000   $42,000   $33,000 

 

(1)Effective June 18, 2015, Mr. Jadlos resigned as Chairman and as a Director.

(2)Effective June 18, 2015, Mr. Anzilotti was elected as Chairman.

 

The Non-Employee Directors will be paid the 2016 retainer in monthly
installments.

 

In addition to the annual retainer, the Compensation Committee conducts an
annual evaluation of the performance under criteria similar to that used for its
executive officer cash bonuses for payment of annual incentives to the
Non-Employee Directors.  Such incentives are paid in the following year in cash,
stock option awards or some combination thereof.

 

 

 

